Citation Nr: 1608743	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for meningitis.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from November 1954 to November 1956.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's service connection claims for meningitis and schizophrenia, undifferentiated type. 

The Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  As discussed in more detail below, the medical evidence of record shows that the Veteran has been diagnosed with depressive disorder, post-traumatic anxiety reaction, generalized anxiety disorder with depressive features, dysthymic disorder, and neurosis.  The Board has recharacterized the Veteran's psychiatric claim accordingly.  

The Veteran originally requested a hearing in connection with his appeal.  However, he withdrew his request for a Board hearing in January 2016.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702(2015).

In order to establish jurisdiction over the issue of entitlement to service connection for meningitis and an acquired psychiatric disorder, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. In an unappealed Board decision, dated in October 1959, the RO denied a claim for service connection for meningitis.  

2. Evidence received since the Board's October 1959 decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection for meningitis.  

3. In an unappealed decision, dated in August 1967, the RO denied a claim for service connection for neurosis.  

4. Evidence received since the RO's August 1967 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1. The October 1959 Board decision denying service connection for meningitis is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1100 (2015).

2.  New and material evidence has not been received since the October 1959 Board decision to reopen the claim of entitlement to service connection for meningitis.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).

3. The August 1967 decision denying service connection for neurosis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

4. New and material evidence has not been received since the August 1967 rating decision to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The August 2011 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claims for service connection for meningitis and an acquired psychiatric disorder (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his meningitis or acquired psychiatric disorder because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts he has meningitis and an acquired psychiatric disorder related to service.  In regards to the Veteran's claim for meningitis, he filed his initial claim in May 1957.  An October 1957 rating decision granted presumptive service connection for tuberculous meningitis.  In a May 1958 rating decision, the RO proposed severance of service connection for tuberculous meningitis.  A July 1958 rating decision severed service connection for tuberculous meningitis, finding the October 1957 rating decision involved clear and unmistakable error in view of the fact that the Veteran had been diagnosed with a condition of meningitis with findings of non-tuberculous etiology.  An October 1959 Board decision affirmed the July 1958 rating decision, finding the evidence clearly and unmistakably established that tuberculous meningitis was not incurred in or aggravated by service or existed to a compensable degree within one year following termination of service and the evidence did not establish that meningitis of any etiology was incurred in or aggravated by service.  The October 1959 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In regards to the Veteran's claim for an acquired psychiatric disorder, he filed his initial claim in August 1967.  The claim was denied in an August 1967 rating decision, which found that there was no evidence of a neuropsychiatric condition in the entire record.  Additionally, the medical certification submitted by the Veteran showed treatment for the past two years for intranquility, frequent headache, asthenia, and adenoma, with a final diagnosis of neurosis.  The Board finds the RO clearly meant there was no evidence of a neuropsychiatric condition in the Veteran's service treatment records; thus, neurosis did not occur in-service.  The Veteran did not file a timely notice of disagreement; thus, the August 1967 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran applied to have the previously denied claims for meningitis and an acquired psychiatric disorder reopened in June 2011.  Medical evidence submitted subsequent to the October 1959 Board decision in support of the Veteran's claim for entitlement to service connection for meningitis includes VA treatment records.  The Board finds the additionally evidence does not address the unestablished facts as to whether meningitis of any etiology was incurred in or aggravated by service.  

Medical evidence submitted subsequent to the August 1967 rating decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes VA treatment records and a private treatment record.  The Board finds the additionally evidence does not address the unestablished facts as to whether an acquired psychiatric disorder incurred in service.  While the VA treatment records and the private treatment record notes the Veteran had a diagnosis of psychiatric disorders, namely depressive disorder, post-traumatic anxiety reaction, generalized anxiety disorder with depressive features, and dysthymic disorder, the Veteran already had a diagnosis of a psychiatric disorder, neurosis, at the time of the August 1967 rating decision.  

Moreover, while the Veteran continues to contend his meningitis and acquired psychiatric disorder began in service and states in a September 2011 statement that he had tuberculous meningitis a month after release from active duty service, the Board finds his current statements to be a recitation of his previous contentions and do not address any unestablished facts for either claims.  The Veteran previously claimed his meningitis and acquired psychiatric disorder were related to service.   As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As there has been no new and material evidence added to the record since the October 1959 and August 1967 decisions, the Board concludes that the claims of entitlement to service connection for meningitis and an acquired psychiatric disorder may not be reopened.  The appeals are therefore denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for meningitis is not reopened; and the claim is denied.

New and material evidence not having been added to the record, the claim of entitlement to service connection for an acquired psychiatric disorder is not reopened; and the claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


